Citation Nr: 0830940	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-09 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty in the 
Army from March 1967 to February 1969 and, thereafter, in the 
Army National Guard from July 1974 to June 1996 with various 
intermittent periods of active duty for training (ACDUTRA).  

This matter is before the Board of Veterans' Appeals (Board) 
following a July 2007 Remand from the United States Court of 
Appeals for Veterans Claims (CAVC) regarding a Board decision 
rendered in May 2006.  The matter was originally on appeal 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana. 

Thereafter, the case was brought before the Board in November 
2007, at which time the issues were remanded in accordance 
with the July 2007 Joint Remand order from the CAVC to allow 
the Agency of Original Jurisdiction (AOJ) to further assist 
the veteran in the development of his claims, to include 
affording him a VA examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal.  


FINDINGS OF FACT

1.  The veteran's bilateral sensorineural hearing loss is not 
related to his military service.

2.  The veteran's tinnitus is not related to his military 
service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral sensorineural hearing loss was 
not incurred in or aggravated by military service, nor may 
hearing loss be presumed to be of service onset.  38 U.S.C.A. 
§§ 1101, 1131, 1112, 1113 and 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  The veteran's tinnitus was not incurred in or aggravated 
by military service. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113 
and 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in April 2003 and March 2004.  Those letters 
advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his hearing loss and tinnitus can be 
directly attributed to service, to include National Guard 
service.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the veteran's military service.  This is discussed in more 
detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

The veteran alleges that his current hearing loss and 
tinnitus is a result of exposure to helicopters and heavy 
artillery fire while in the Army and the Army National Guard.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hearing loss may be established based on a 
legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable here 
because the earliest evidence of the veteran's hearing loss 
is 2003, years after his separation from the Army National 
Guard and several decades after his active service in the 
Army.  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran is alleging that his current hearing loss and 
tinnitus is due to exposure to loud noise in the military.  
His DD-214 indicates the veteran served as a cook in the Army 
and the Army National Guard.  The veteran, however, contends 
that despite his MOS he was regularly exposed to helicopter 
noise and artillery gun fire without ear protection both in 
the Army and the Army National Guard.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

To the extent the veteran is alleging that his current 
conditions are a result of an event during his time in the 
National Guard, the Board notes that only "veterans" are 
entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 
1131. 

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  
38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 
511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service (e.g., 
the veteran's period of active duty in the Army) does not 
obviate the need to establish that the claimant is also a 
"veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

The claimant in this case is a "veteran" based on his active 
duty service from March 1967 to February 1969 and any active 
duty training periods while he was in the National Guard from 
1974 to 1996 during which he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  According 
to his records, those periods of ACDUTRA include 
approximately 10 to 16 days per year between 1974 and 1996.  

Here, the veteran's service medical records and National 
Guard records are silent as to any treatment, diagnoses or 
complaints of hearing loss or tinnitus.  His entrance and 
separation audiological examinations in the Army were within 
normal limits.  During his time in the National Guard, the 
veteran underwent numerous periodic examinations, to include 
audiological examinations.  These examinations indicate 
slightly inconsistent results from one year to the next, but 
ultimately all test results are within normal limits between 
the relevant frequencies of 500 Hertz to 4000 Hertz.  

Specifically, examinations from March 1978, December 1981, 
June 1985, January 1993 and April 1995 indicate hearing 
within normal limits between 500 to 4000 Hertz.  Moreover, 
the results indicate only a slight decrease in the June 1985 
and April 1995 examinations whereas, oddly enough, the 
January 1989 audiological examination indicates near perfect 
hearing.  Despite the oddities and slight inconsistencies 
within the examinations, none of the service medical evidence 
indicates audiological results consistent with chronic 
hearing loss or tinnitus. 

The veteran's DD-214 indicates the veteran served as a cook 
both in the Army and in the National Guard.  The veteran 
states that despite his MOS he was still exposed to 
helicopter transport and artillery fire without ear 
protection.  In support of his claim, he submitted a 
statement from a fellow veteran serving as a cook with him in 
the National Guard who corroborates the circumstances of the 
veteran's service.  For purposes of this decision, the Board 
will concede the veteran was exposed to at least some noise 
trauma while in the military.  According to the medical 
evidence, however, hearing loss and tinnitus were not 
diagnosed during his military service. 

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The 
pertinent inquiry here, then, is whether the veteran's 
current hearing loss has been medically related to any 
incident of his military service.  The Board concludes it has 
not.

After service, the first evidence of hearing loss and 
tinnitus is not until June 2003, nearly a decade after his 
retirement from the National Guard.  At that time, the 
veteran was afforded a VA examination where the examiner 
diagnosed the veteran with "normal-to-mild sensorineural 
hearing loss in the right ear and a normal-to-moderate 
sensorineural hearing loss in the left ear."  In regard to 
etiology, the examiner opined as follows:

[The veteran's] military duties as a cook limited 
his noise exposure somewhat and his entrance and 
exit audiograms indicate hearing well within 
normal limits bilaterally.  That being the case it 
is my opinion that it is less likely than not that 
his hearing loss and tinnitus are related to his 
military service in the Army.

The examiner, in rendering his conclusion, based his results 
on physical examination and diagnostic tests as well as a 
complete review of the C-file.  The examiner noted the 
veteran's type of hearing loss is consistent with noise 
exposure and the veteran denied occupational or recreational 
noise exposure, despite working at a factory after his 
military separation.  

The Board remanded the veteran's claim to afford him a new VA 
examination.  The veteran's ACDUTRA periods within the 
National Guard were unclear at the time of the June 2003 VA 
examination and, although some National Guard medical records 
were of record and considered by the examiner, it is unclear 
whether the examiner had all available National Guard medical 
records in rendering the decision.  

The veteran was afforded a new VA examination in April 2008.  
At that time, all National Guard records were secured and 
reviewed by the examiner.  The examiner also diagnosed the 
veteran with virtually normal hearing bilaterally with mild 
and moderate high frequency hearing loss at 3000 to 4000 
Hertz in the right ear and left ear respectively.  The 
examiner also indicated the veteran's responses were 
unreliable to give accurate speech recognition scores.  

The examiner rendered the conclusion that neither the 
veteran's hearing loss nor tinnitus is likely related to 
military service, to include National Guard service.  This 
conclusion was reached based on several factors.  The 
examiner indicated the veteran's service medical records 
simply did not support a finding of in-service incurrence of 
hearing loss or tinnitus.  The veteran indicated being 
employed as a factory worker for many years from 1996 to 
2005.  Although he claims he was not exposed to excessive 
noise in the factory, he also does not recall ever using 
hearing protection.  The examiner did not specifically 
resolve the issue of occupational noise exposure, rather, the 
examiner merely concluded that with all the combined 
information it is unlikely the veteran's hearing loss is due 
to military service, "especially given that thresholds in 
1995 were within normal limits 500-4000 Hz."  In regard to 
tinnitus, the examiner opined as follows: 

The veteran reported that tinnitus was first noted 
over the past couple of years.  Tinnitus is highly 
correlated with noise exposure and hearing loss.  
Due to report of onset occurring over the past 
couple of years, clearly after any Army or 
National Guard service, it is the opinion of this 
examiner that the veteran's tinnitus is less 
likely as not related to noise exposure which 
occurred during military active duty.

The Board finds the examiner's opinion compelling.  It is 
based on clinical tests, examination and a complete review of 
the C-file.  Also compelling, no medical provider has ever 
linked the veteran's current hearing loss and tinnitus to any 
aspect of his military service, to include active duty in the 
National Guard.

The Board has considered the veteran's statements that he 
suffered with hearing problems while in the military and 
thereafter.  In accordance with the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), 
the Board concludes that the lay evidence presented by the 
veteran concerning his continuity of symptoms after service 
is credible and ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  It is for this reason 
the Board accepts the veteran's recollection of in-service 
noise exposure.  However, the veteran's claims fail based 
upon the lack of medical nexus associating his in-service 
noise exposure to a current disability.  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).   In other 
words, even accepting the veteran's allegations, no medical 
professional has ever linked his current bilateral hearing 
loss or tinnitus to any remote incident of service. 

Indeed, the only medical evidence of record are VA 
examinations provided to the veteran in assistance with 
substantiating his claim.  He has denied any private or VA 
treatment for his hearing loss and tinnitus, and the first 
evidence of the disabilities is not until 2003, years after 
his separation from the National Guard and decades after his 
service in the Army.

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claims.  As such, the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection for bilateral hearing loss and tinnitus 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


